DETAILED CORRESPONDENCE
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
3.	In response to the amendment received on 8/19/2022:
Claims 1-6, 10-16 and 20 are pending in the current application.  Claims 1-5 and 10-13 have been amended, Claims 7-9 and 17-19 are cancelled, and Claim 20 is newly added.
The previous objection to the specification has been overcome in light of the amendment.
The previous rejection under 35 USC 112 is overcome in light of the amendment.
The claims are rejected under the same prior art as was previously presented, although the rejection under 35 USC 102 has been overcome.  All changes made to the rejection are necessitated by the amendment.  
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5.	Claims 10 and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 10 and 20 recite two speices (CAS 1586-73-8 and CAS 21023-20-1) which do not fall under the newly amended claimed compound, since these structures do not comprise at least one of formula (I) and formula (II).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
6.	Claims 1, 5, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim US PG Publication 2015/0340732 in view of Uematsu US PG Publication 2016/0248121.
Regarding Claims 1 and 11, Kim discloses an energy storage device (secondary battery) comprising a first electrode (positive electrode) and a second electrode (negative electrode) wherein at least one of the first and second electrode is a Si-based electrode (paras 0126-0127, negative electrode active material can be a lithium-alloyable metal, e.g. silicon), a separator between the first and second electrode (para 0136), an electrolyte, and at least one electrolyte additive comprising a silyl amine (hexamethylsilazane) that is added to the electrolyte to form an electrolyte composition (see at least paras 0110-0118, 0126, 0136-0138, 0143-0146, 0151)).  Kim fails to specifically disclose wherein the additive is a silyl amine compound of formula (I) or formula (II) or derivative having the R groups as claimed, where the compound or derivative thereof is a compound containing two or more silyl amine moieties having formula (I) and/or (II) which are joined by direct bonding, connection through an alkylene moiety, or by connection through an -O- group.  However, in the same field of endeavor of lithium ion secondary batteries, Uematsu discloses the use of a silyl amine compound or a derivative thereof containing two or more silyl amine moieties have formula (I) and/or formula (II) which are joined either by direct bonding by connecting through an alkylene moiety, or by connection through an -O- since Uematsu teaches that the following compound (among other silyl amine derivatives listed) is used advantageously as an electrolyte additive that improves cycle life and suppression of gas generation while also maintaining cycle characteristics and enhancing input-output characteristics (see at least paras 0124-0139, especially 0136-0139).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include the silylamine compounds of Uematsu in the energy storage device of Kim, and in particular compounds containing two or more silyl amine moieties having formulas I or II which are joined together by direct bonding, connection through an alkylene moiety because Uematsu teaches that these compounds used as electrolyte additives improve battery cycle life and suppression of gas generation while also maintaining cycle characteristics and enhancing input-output characteristics.

    PNG
    media_image1.png
    190
    204
    media_image1.png
    Greyscale

Regarding Claims 5 and 15, Kim fails to specifically disclose wherein the electrolyte further comprises fluoroethylene carbonate (FEC). However, Uematsu teaches that further additives can be used in addition to the silyl amine electrolyte additive to further enhance the electrolyte solution (see e.g. paras 0190-0194, 0198).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to include the fluoroethylene carbonate (FEC) as an electrolyte additive in the electrolyte additive in the energy storage device of Kim because Uematsu teaches that this would further enhance the electrolyte solution also containing silyl amine additives. 
7.	Claims 2-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim US PG Publication 2015/0340732 in view of Uematsu US PG Publication 2016/0248121, as applied to Claim 1, and further in view of Park US PG Publication 2014/0166939.
Regarding Claims 2-4 and 12-14, Kim modified by Uematsu discloses the claimed energy storage device of Claims 1 and 11, the rejection of which is incorporated herein in its entirety.  Kim modified by Uematsu discloses that the second (negative) electrode is formed of a silicon-carbon mixture, but Kim modified by Uematsu fails to specifically disclose that the second electrode (the negative electrode) is a silicon-dominated electrode or that the second electrode comprises a self-supporting composite material film comprising greater than 0% and less than about 90% by weight Si particles, greater than 0% and less than about 90% by weight carbon phases, wherein at least one of the one or more types of carbon phases is a substantially continuous phase that holds the composite material film together such that the silicon particles are distributed throughout the composite material film.  However, in the same field of endeavor of nonaqueous lithium ion rechargeable battery fabrication, Park discloses an energy storage device having a self-supporting composite material film that is formed of Si and C comprising greater than 0% and less than about 90% by weight Si particles, greater than 0% and less than about 90% by weight carbon phases, wherein at least one of the one or more types of carbon phases is a substantially continuous phase that holds the composite material film together such that the silicon particles are distributed throughout the composite material film (para 0046), wherein use of the self-supporting material (the continuous phase carbon material) is advantageous since increases capacity, enhances overcharge/discharge protection, it obviates the need for a metal current collector which results in lower irreversible capacity due to the elimination or minimization of metal foil current collectors, and has potential cost savings due to simpler manufacturing (paras 0042-0053).  Although Park does not specifically call the electrode a “Si-dominant electrode”, in a configuration where there is e.g. 90% by weight silicon in the electrode (within the range taught by Park), the electrode would be reasonably considered a Si-dominant electrode.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the second electrode of Kim modified by Uematsu as a silicon-dominated electrode such that it comprises a self-supporting composite material film comprising greater than 0% and less than about 90% by weight Si particles, greater than 0% and less than about 90% by weight carbon phases, wherein at least one of the one or more types of carbon phases is a substantially continuous phase that holds the composite material film together such that the silicon particles are distributed throughout the composite material film because Park teaches that all of these components form a negative or positive electrode having an increased capacity, enhanced overcharge/discharge protection, having no need for a metal current collector which results in lower irreversible capacity due to the elimination or minimization of metal foil current collectors, and having potential cost savings due to simpler manufacturing practices. 
8.	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim US PG Publication 2015/0340732 in view of Uematsu US PG Publication 2016/0248121, as applied to Claim 1 and 11, and further in view of Drach US PG Publication 2018/0108937.
Regarding Claims 6 and 16, Kim modified by Uematsu discloses the claimed energy storage device of Claim 1, the rejection of which is incorporated herein in its entirety, including the inclusion of fluoroethylene carbonate (FEC) but fails to specifically disclose that the electrolyte is substantially free of non-fluorine containing cyclic carbonate.  However, in the same field of endeavor of lithium ion secondary batteries, Drach teaches that cells having Si-based anodes, replacing all or most cyclic carbonates with FEC improves the coulombic efficiency and capacity retention of the cells with Si based anodes (see at least paras 0238-0243).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the electrolyte of Kim modified by Uetmatsu by replacing the non-fluorinated cyclic carbonates of Kim modified by Uetmatsu with fluorinated cyclic carbonate FEC, resulting in the electrolyte being substantially free of non-fluorine containing cyclic carbonate because Drach teaches that this will improve the coulombic efficiency and capacity retention of the cells with Si based anodes. 
9.	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim US PG Publication 2015/0340732 in view of Uematsu US PG Publication 2016/0248121, as applied to Claim 1 and 11,, and further in view of Asano JP2001-196093.
Regarding Claims 10 and 20, Kim modified by Uematsu discloses the claimed energy storage device of Claims 1 and 11, the rejection of which is incorporated herein in its entirety.  Kim modified by Uematsu discloses the use of electrolyte additives but does not disclose an additive listed in Claim 10.  However, in the same field of endeavors of lithium ion secondary batteries, Asano discloses that free acids such as HF form in standard carbonate-based nonaqueous electrolyte solutions and including additives such as a trisilazane derivative such as Formula 4 where the R-groups are hydrocarbon moieties, which would include 1,1,1-trimethyl-N,N-bis(trimethylsilyl) silanamine (CAS: 1586-73-8) of Claim 10 (see at least paras 0005-0012, 0016-0020). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to form the energy storage device of Kim modified by Uematsu such that a trisilazane such as 1,1,1-trimethyl-N,N-bis(trimethylsilyl) silanamine (a.k.a. tris(trimethylsilyl)amine) is added to the electrolyte solution because Asano teaches that this helps mitigate the effects of free acid (e.g. HF) in the electrolyte solution.
Response to Arguments
10.	Applicant's arguments with respect to the claims are based on the claims as amended.  The amended claims have been addressed in the new rejection above.  Further, Applicant argues that the electrolyte additives taught by Uematsu do not meet the claimed structure wherein the compound contains two or more silyl amine moitietes having formula (I) and/or formula (II) which are joined either by direct bonding, by connection through an alkylene moiety, or by connection through a -O- group since the structure provided by Uematsu covers only cyclic compounds containing the Si-N-Si-N-Si-N group that is cyclized.
	The Office has considered this argument and respectfully disagrees.  It is submitted that the Applicant’s arguments are not commensurate in scope with the claims and the rejection since Claims 1 and 11 do not appear to preclude cyclic structures containing the cyclized Si-N-Si-N-Si-N group, especially considering that the claims specify that any of the R groups can be substituted.  
Accordingly, such an argument is not found to be persuasive, and the rejection of record is maintained.  
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lopez US PG Publication 2011/0111294 and Xu US PG Publication 2012/0291264.  Lopez discloses an energy storage device comprising a first electrode and a second electrode, wherein one electrode is a Si-based electrode (e.g. in paras 0148- the electrode contains 85% of a 80:20 silicon:carbon carbon-coated silicon material and 15% added carbon fibers, which means it is 68% silicon overall and 32% carbon, being a Si-dominant electrode, meeting Claim 2), a separator between the first and second electrodes (paras 0116-0121), an electrolyte (para 0121), and at least one electrolyte additive.  Xu teaches a number of silyl amine electrolyte additives that advantageously scavenge moisture and free acid in lithium ion batteries (see e.g. para 0024).  
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6-3; Alt Fri 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729